DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,960,996 to Merrell et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘996 claims such as a rectangle portion and an extension portion if such features were not desired since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 2005/0092645 to Arnold.
Regarding claim 1, Arnold discloses a unitary, one piece packaging cushion (Fig 5) comprising a bottom cushion piece (14) defining a void cavity (A, Fig 5) and an entry portion (B, Fig 5), a first side cushion piece (26a) wholly integrated with and substantially perpendicular to the bottom cushion and a second side cushion (26b) substantially perpendicular to the bottom cushion and opposite the first side cushion, a front cushion piece (22) wholly integrated with and substantially perpendicular to the bottom cushion piece and defining an entry space (opening above 22) adjacent the entry portion, a rear cushion piece (24) wholly integrated with and substantially perpendicular to the bottom cushion piece and opposite the front cushion, a translated top cushion piece (16) wholly integrated with and extending from the rear and displaced from the void cavity (Fig 5, Fig 3), the translated top cushion piece being solid and having a size and shape corresponding to the size and shape of the void cavity when wholly integrated with and extending from the rear cushion piece over the void cavity (Fig 5) (in particular, the top cushion piece (16) corresponds in that it has a similar shape and size to void cavity (A).


    PNG
    media_image1.png
    639
    554
    media_image1.png
    Greyscale


Regarding claim 2, Arnold further discloses size and shape of void cavity corresponding to size and shape of top cushion piece (in particular, the top cushion piece (16) also has a similar shape and size void cavity (36).
Regarding claim 3, Arnold further discloses top cushion piece comprising a variable compression contact surface (foam, €0019).
Regarding claim 4, Arnold further discloses part of the bottom, top, rear cushion pieces made of variable compression material (foam, €0019).
Regarding claim 5, Arnold further discloses the cushion capable of partially covering six sides of a product housed therein since it has the structure as recited.
Regarding claim 7, Arnold further discloses the bottom cushion piece defining one or more access spaces (opening from an insert 36).
Regarding claim 9, Arnold further discloses the top cushion defining a void space (opening from an insert 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of US 2011/0192751 to Doster.
Regarding claims 6, 8, Arnold teaches the cushion of claim 1 except for one or both of the side cushion pieces to define an access space/groove.  However, Doster discloses packaging cushion (Fig 1) and in particular discloses side pieces (12a, 12b) comprising access space/grooves (24a, 24b) for allowing insertion of a removal tool that operates to assist the removal of the product from the packaging (€0028).  One of ordinary skill in the art would have found it obvious to incorporate access space/grooves to side walls of Arnold as suggested by Doster in order to facilitate removal of the product from the packaging.


Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach translated top cushion piece wholly integrated with the rear cushion piece and having a size and shape corresponding to size and shape of the void cavity when wholly integrated with and extending from the rear cushion piece over the void cavity.  This is not persuasive because translated top cushion piece (16) is integrated with the rear cushion piece and shown in Fig 5 and also has a size and shape corresponding to the void in that the size and shape are similar.  Note that since applicant has not explicitly defined what the term “corresponding to” refers to, it is believed that the translated top cushion piece has a size and shape corresponding to the size and shape of the void in that they are similar and overlapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735